Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (h)(4)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST CLASS A DISTRIBUTION PLAN Name of Fund Adoption Date Eaton Vance Balanced Fund December 31,1998 Eaton Vance Capital & Income Strategies Fund October 16, 2006 Eaton Vance Enhanced Equity Option Income Fund December 10, 2007 Eaton Vance Equity Asset Allocation Fund October 16, 2006 Eaton Vance Institutional Short Term Income Fund October 21, 2002 Eaton Vance Institutional Short Term Treasury Fund December 31, 1998 Eaton Vance Large-Cap Core Fund June 18, 2002 Eaton Vance Large-Cap Value Fund December 31, 1998 Eaton Vance Risk-Managed Equity Option Income Fund December 10, 2007 Eaton Vance Small-Cap Growth Fund December 31,1998 Eaton Vance Small-Cap Value Fund March 18, 2002 Eaton Vance Special Equities Fund December 31, 1998 Eaton Vance Utilities Fund December 31,1998
